United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-3233
                                   ___________

Curtis Nathaniel Austin,              *
                                      *
             Appellant,               *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the
Larry Norris, Director, Arkansas      * Eastern District of Arkansas.
Department of Correction; Rick        *
Toney, Warden,Varner Unit,            * [UNPUBLISHED]
Arkansas Department of Correction,    *
                                      *
             Appellees.               *
                                 ___________

                           Submitted: November 24, 1999
                               Filed: December 6, 1999
                                   ___________

Before BOWMAN, FAGG, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

       Curtis Nathaniel Austin, an Arkansas inmate, appeals from the district court’s1
order dismissing his 42 U.S.C. § 1983 action following an evidentiary hearing. Austin


      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Jerry W. Cavaneau, United States Magistrate Judge for the Eastern District
of Arkansas.
alleged that defendants’ hair-length policy requiring him to cut his hair violated his First
Amendment rights, the Equal Protection Clause, and the Religious Freedom Restoration
Act of 1993 (RFRA), 42 U.S.C. §§ 2000bb-20000bb-4. He also claimed that a prior
settlement agreement precluded application of the policy to him.
       After careful review of the record and the parties’ submissions on appeal, we
conclude that the district court correctly dismissed Austin’s action as his claims fail,
see Montano v. Hedgepeth, 120 F.3d 844, 848 n.8 (8th Cir. 1997) (RFRA); United
States v. Bell, 86 F.3d 820, 823 (8th Cir.) (equal protection), cert. denied, 519 U.S. 955
(1996); Campbell v. Purkett, 957 F.2d 535, 536-37 (8th Cir. 1992) (per curiam) (First
Amendment); and the settlement agreement has been terminated, see Ronnie Briggs v.
James Mabry, No. 99-1396, slip op. (8th Cir.).

       Accordingly, we affirm without further discussion. See 8th Cir. R. 47B.

       A true copy.

              Attest:

                      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -2-